Citation Nr: 1409349	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left arm radiculopathy and weakness 
(left arm disorder).

2.  Entitlement to service connection for right arm radiculopathy and weakness (right arm disorder).


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1970 to August 1970, from July to August 1996, and from December 2003 to April 2005. The Veteran also spent time in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied the claims currently on appeal.

The issues on appeal were previously remanded by the Board in January 2013 in order to correct an addressing error and to ensure that the Veteran received proper notification of the November 2012 supplemental statement of the case.  The RO sent the November 2012 supplemental statement of the case to the Veteran's correct address in February 2013; thus, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active duty service.

2.  A left or right arm disorder was not "noted" at entry to active service in December 2003.

3.  Bilateral arm radiculopathy clearly and unmistakably existed prior to active service beginning in December 2003.

4.  The preexisting bilateral arm radiculopathy clearly and unmistakably was not aggravated by active service for the period beginning December 2003.

5.  As an entrance examination was not conducted prior to the June 2006 period of ACDUTRA, the presumption of soundness does not apply to this period.

6.  Bilateral arm radiculopathy clearly and unmistakably existed prior to the June 2006 period of ACDUTRA.

7.  A bilateral arm disorder did not permanently increase in severity during the June 2006 period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm radiculopathy and weakness have not been met for the active duty period from December 2003 to April 2005.  
38 U.S.C.A. §§ 1111, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.304 (2013).

2.  The criteria for service connection for right arm radiculopathy and weakness have not been met for the active duty period from December 2003 to April 2005.  
38 U.S.C.A. §§ 1111, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.304 (2013).

3.  The criteria for service connection for left arm radiculopathy and weakness have not been met during the June 2006 period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

4.  The criteria for service connection for right arm radiculopathy and weakness have not been met during the June 2006 period of ACDUTRA.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In timely November 2007 and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as an explanation of what evidence was to be provided by the Veteran and what evidence VA would attempt to obtain on his behalf.  The notice included provisions for disability ratings and for effective dates.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this case, the evidence obtained includes service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.   

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's February 2012 remand, the Veteran was afforded a VA examination in February 2012 to assist in determining the nature and etiology of the claimed bilateral arm disorder.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided an opinion with supporting rationale.  Further neither the Veteran nor his representative has questioned the adequacy of the VA examination.  

The Veteran was offered to opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  As discussed in detail below, the Board has found that the Veteran's bilateral arm disorder clearly and unmistakably preexisted active duty service, and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Accordingly, the direct service connection provisions of 38 C.F.R. § 3.303(a), (d) and presumptive service connection provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. §§ 3.307, 3.309 do not apply in this case.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Further, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) (West 2002), (24); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski,  1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A.         § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

Service Connection for Bilateral Arm Radiculopathy

Initially, the Board finds that the evidence demonstrates that the Veteran did not engage in combat with the enemy during active service.  The Veteran received several medals, including the National Defense Service Medal and the Global War on Terrorism Service Medal.  None of the medals is sufficient to establish that the Veteran engaged in combat.  While the DD Form 214 notes that the Veteran served in an "imminent danger area," this does not establish that the Veteran engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008) ("the term 'engaged in combat with the enemy' requires that the veteran has personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b)").  The Veteran has also not contended that he engaged in combat with the enemy during service.

The Veteran has contended that he experienced aggravation of preexisting left and right arm disorders during the period of active duty service from December 2003 to April 2005 due to wearing a heavy Kevlar helmet and riding on a Humvee on unfinished roads in Iraq in 2004.  The Veteran also contends that his left and right arm disorders were aggravated by an injury he suffered in June 2006 during a period of ACDUTRA when he purportedly injured his neck and arms during annual training.  

The Veteran does not contend, and the record does not otherwise reflect, that an arm disorder was caused or aggravated during other periods of active service (i.e., from March 1970 to August 1970 and from July 1996 to August 1996); therefore, the Board will only focus on the period of active duty service from December 2003 to April 2005 and during ACDUTRA in June 2006 for which a service connection theory has been asserted.

Active Duty Period from December 2003 to April 2005

As noted above, the Veteran maintains that the preexisting left and right arm disorders were aggravated during active duty service in 2004 while serving in Iraq.  Specifically, the Veteran contends that the bilateral arm radiculopathy worsened due to wearing a heavy Kevlar helmet and riding in Humvees on unfinished roads in Iraq.  

The Board finds that bilateral arm radiculopathy clearly and unmistakably existed prior to active duty service.  The service entrance examination is not of record for the period of active duty beginning December 2003; therefore, a preexisting bilateral arm radiculopathy was not "noted" at service entrance.  The Board finds that there is clear and unmistakable evidence that the Veteran was diagnosed with left and right arm disorders prior to active duty in December 2003.  In an August 2003 private treatment record, the private examiner diagnosed median nerve compromise at or near the wrist on the right and left.  In an October 2010 substantive appeal (VA Form 9), the Veteran contended that the extra weight on his neck while wearing a Kevlar Helmet every day during service and while riding in military vehicles on unimproved vehicles aggravated the nerve condition that he had already been experiencing.  Further, the February 2012 VA examiner opined that the Veteran's right and left arm disorders clearly and unmistakably existed prior to active duty beginning in December 2003 because right and left arm disorders that included diagnosed median nerve compromise at both wrists began in at least July 2003, prior to the Veteran's deployment.   

On several occasions, the Veteran has contended that his bilateral arm disorders did not preexist the December 2003 entrance into active duty.  Specifically, in the November 2007 claim, the Veteran contended that his bilateral arm disorders were caused by the constant jarring and compression on the neck from combat equipment, body armor, and Kevlar helmet and also as a passenger in vehicles while in combat areas and main supply routes.  In a May 2008 written statement, the Veteran contended that his bilateral arm problems began during service in 2004.  In an October 2009 notice of disagreement, the Veteran contended that wearing combat equipment and riding in military vehicles on rough roads caused the vertebrae in the neck to compress and degenerative the disc putting pressure on the nerves coming from the spine which, in turn, caused pain in the neck, shoulders, and arms.  The Veteran contended that he did not have any spinal problems before being deployed and that the extra weight on his head aggravated the spinal disc and nerves in the back.

However, the Board finds that these assertions by the Veteran to be directly contradicted by the other evidence of record, including the Veteran's own reported histories of the same symptoms prior to service, including during treatment, and diagnoses of the disorders prior to service based on the same reported symptoms.  Specifically, the August 2003 private treatment record notes the Veteran was diagnosed with median nerve compromise at or near the wrist on the right and left.  Additionally, the February 2012 VA examiner opined that the bilateral arm disorder clearly and unmistakably preexisted the December 2003 period of active duty.  As such, the Board finds that a bilateral arm disorder preexisted active duty service beginning December 2003 by clear and unmistakable evidence.    

As to the question of whether the preexisting bilateral arm disorder clearly and unmistakably was not aggravated by service, a September 2008 VA treatment record notes that the Veteran contended that the deployment to Iraq made his neck pain worse, as prior to that time he had little shoulder and neck pain.  The treatment record indicates that the Veteran reported that the reason why he never sought medical attention during service was because he thought it would get better when he got home.  Despite this post-service contention, the Board finds that the evidence of record demonstrates that the preexisting bilateral arm disorder clearly and unmistakably was not aggravated by service.  

Service treatment records for the period of active duty from December 2003 to April 2005 do not show any complaints or treatment for symptoms relating to an arm disorder.  In a February 2005 service separation examination report, the service examiner did not note or report any arm radiculopathy or weakness.  In a July 2005 Army National Guard (ARNG) report of medical history, three months after the Veteran separated from active duty service, the Veteran denied numbness or tingling, and impaired use of the arms or hands.  While the Veteran endorsed a painful shoulder, he related the shoulder pain to laying on his left side.  In an associated July 2005 Army National Guard physical examination report, the Veteran's upper extremities were found to be clinically normal with no neurological disorders noted.

The Veteran was also afforded a VA examination in February 2012 for the claimed bilateral arm disorder.  The claims file was reviewed.  The VA examiner noted that service medical assessments revealed no deployment-related medical concerns.  Specifically, the VA examiner noted that service medical assessments revealed that, when asked to compare his health to the last medical assessment/physical examination, the Veteran reported that his health was "the same."  When asked if he had been seen by or treated by a health care provider, admitted to a hospital, or had surgery since his last medical assessment/physical examination, the Veteran responded "no."  Based on this reasoning, the VA examiner opined that the arm disorders clearly and unmistakably were not aggravated beyond the natural progression by service.  

In finding no aggravation during the period of active duty beginning December 2003, the Board places significant probative value on the February 2012 VA examination undertaken to specifically addressed the question of aggravation.  After a review of the claims file, the VA examiner opined that the bilateral arm disorder was clearly and unmistakably not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, in-service history, and post-service history.  The February 2012 VA opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

For these reasons, the Board finds that the record contains clear and unmistakable evidence showing that the Veteran had a preexisting bilateral arm disability prior to active service in December 2003 which clearly and unmistakably was not aggravated by his active service.  Accordingly, service connection for left and right arm radiculopathy and weakness is not warranted for the active duty period beginning December 2003.  


ACDUTRA

The Veteran also contends that his left and right arm disorders were aggravated by an injury he suffered in June 2006 during a period of ACDUTRA when he purportedly injured his neck and arms during annual training.  In this regard, the Veteran submitted a "Utah ARNG Abbreviated Accident Report" and statements of two fellow service members who reported witnessing the Veteran's injury in June 2006, while performing a Command Maintenance Evaluation Team (COMET) inspection of an army motor vehicle.  While VA was unable to verify that the Veteran was on annual training in June 2006, for the purposes of this decision only, the Board finds that there is sufficient evidence of record to conclude that the Veteran was on annual training (ACDUTRA) in June 2006.

In this case, there is no evidence of record nor has the Veteran asserted otherwise, that an entrance examination was conducted prior to the June 2006 period of ACDUTRA; therefore, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Further, as discussed above, the Board has found that the Veteran's left and right arm radiculopathy and weakness clearly and unmistakably preexisted service in December 2003.  The same finding demonstrates by clear and unmistakable evidence that the left and right arm radiculopathy and weakness preexisted the subsequent ACDUTRA period in June 2006.  As the presumption of soundness does not attach for the June 2006 period of ACDUTRA, service connection for left and right arm radiculopathy may be granted for this period only if it is shown that the bilateral arm disorder worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R.        § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  The primary question then is whether the preexisting left and right arm disorders are shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation of the Veteran's preexisting left and right arm disorders, the Veteran has asserted an injury he suffered in June 2006 during a period of ACDUTRA when he purportedly injured his neck and arms during annual training; however, the Board finds that the weight of the evidence shows that the Veteran's preexisting bilateral arm disorders did not in fact increase in severity during the June 2006 period of ACDUTRA.  In support of his claim, the Veteran submitted a June 2006 abbreviated accident report and two associated lay statements that indicate the Veteran hit his head while underneath a vehicle doing inspection and compressed the vertebrae in his neck so that a severe pain shot through the neck down the left shoulder.  However, as noted above, a worsening of the preexisting left and right arm disorders during the June 2006 period of ACDUTRA must be shown to establish service connection.  The June 2006 abbreviated accident report and lay statements establish that the Veteran experienced a head injury during the June 2006 period of ACDUTRA, but do not provide an opinion or evidence as to whether the left and right arm disorders worsened during the June 2006 ACDUTRA period; therefore, the accident report and lay statements are of low probative weight as they did not provide an opinion as to whether the Veteran's preexisting bilateral arm disorders were aggravated by the June 2006 ACDUTRA period (i.e., worsened during this period).

In the February 2012 VA examination report, the examiner noted that the Veteran did not mention a permanent worsening of symptoms due to a June 2006 injury during the February 2012 VA examination.  The VA examiner further noted that there was no other evidence of a worsening of symptoms due to the June 2006 injury.  As such, the VA examiner opined that it was less likely as not that the pre-existing arm disorders were aggravated by the June 2006 injury during a period of ACDUTRA. 

In finding no aggravation during ACDUTRA, the Board places significant probative value on the February 2012 VA examination undertaken to specifically address that question.  After a review of the claims file, the VA examiner opined that the bilateral arm disorder was not aggravated by an ACDUTRA injury in June 2006.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The February 2012 VA opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

As an entrance examination for the June 2006 period of ACDUTRA was not conducted, the presumption of soundness does not attach to the bilateral arm disorders.  The weight of the evidence indicates that the bilateral arm conditions preexisted the June 2006 period of ACDUTRA and indicates that disorders did not increase in severity during service; therefore, the weight of the evidence demonstrates no aggravation of preexisting bilateral arm disorders by the June 2006 period of ACDUTRA.  Because the evidence does not demonstrate worsening of left and right arm disorders during this period of ACDUTRA (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting left and right arm disorders did not increase in severity during the June 2006 period of ACDUTRA; specifically, the Board finds that the Veteran's preexisting left and right arm disorders were not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left arm radiculopathy and weakness is denied.

Service connection for right arm radiculopathy and weakness is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


